Citation Nr: 1016363	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Evaluation of headaches, rated as 30 percent disabling 
prior to . 

2.  Evaluation of headaches, currently rated as 50 percent 
disabling

3.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from February 1990 to July 
1990 and from November 1990 to May 1991.

This claim is on appeal from a rating decision of the Ft. 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The appellant has appealed the denial of a higher rating for 
headaches.  The appellant's disability is currently rated 50 
percent disabling under Diagnostic Code 8100.  The Board 
notes that 50 percent is the highest rating available under 
this Diagnostic Code.  However, the appellant's 
representative has related the consideration for a total 
disability based on severe economic inadapatability is 
warranted.  In the February 2009 compensation and pension 
examination, the appellant reported worsening migraine 
headaches.  He related that with the headaches he is 
incapacitated and does not get out of bed except to toilet 
when necessary.  It was noted that the appellant has not 
worked since 2003 and that he was told that he was laid off 
because he missed too much time from work.  The VA examiner 
stated given the frequency, severity and duration of 
completely prostrating attacks, meaning they are rated 10/10 
pain levels, the appellant is unable to do any activities 
because of the pain.  The VA examiner opined that the 
appellant's headaches were more likely than not productive of 
severe economic inadapatability.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  In light of the higher rating for the 
appellant's headaches and the February 2009 VA compensation 
and pension examination,  the RO should develop and 
adjudicate the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice 
obligations are satisfied concerning the 
claim for TDIU and adjudicate the TDIU 
claim.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


